HAZEL, District Judge.
The evidence in this case afforded no logical basis for the verdict of $3,000, rendered in favor of the plaintiff. It indicates that the jury found that plaintiff was authorized to make the contract, and that hut for the failure of the defendants to accept the contract, which they had authorized the plaintiff as their agent to negotiate, the contract would have been consummated by the purchasers, but That the purchasers would only have paid the sum of $15,000 thereon, whereas the contract called for a cash payment of $60,000. There is no reasonable basis for the finding that only $15,000 of the $60,000 would have been paid. It follows, therefore, that the damages awarded are inadequate, and for that reason the verdict must be set aside, with costs to abide the event.